
	
		II
		110th CONGRESS
		1st Session
		S. 2312
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2007
			Mr. Alexander introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title VI of the Elementary and Secondary
		  Education Act of 1965 to provide for State student achievement
		  contracts.
	
	
		1.State student achievement
			 contracts
			(a)AmendmentTitle VI of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7301 et seq.) is amended—
				(1)by redesignating
			 part C (20 U.S.C. 7371 et seq.) as part D;
				(2)by redesignating
			 sections 6301 and 6302 (20 U.S.C. 7371, 7372) as sections 6401 and 6402,
			 respectively; and
				(3)by inserting
			 after part B (20 U.S.C. 7341 et seq.) the following:
					
						CState student
				achievement contracts
							6301.Short
				titleThis part may be cited
				as the State Student Achievement
				Contracts Act.
							6302.
				PurposeThe purpose of this
				part is to allow not more than 12 State educational agencies, that establish
				and implement challenging and rigorous academic standards, academic
				assessments, and accountability systems, greater flexibility to—
								(1)improve their
				academic achievement standards, academic assessments, and State accountability
				systems;
								(2)increase the
				academic achievement of all students;
								(3)narrow
				achievement gaps between the lowest- and highest-achieving groups of students;
				and
								(4)eliminate
				barriers to implementing effective education reforms.
								6303.State student
				achievement contracts
								(a)AuthorityIn
				accordance with this part, the Secretary shall establish and implement
				procedures that permit the Secretary to enter into a State student achievement
				contract, on a competitive basis, with not more than 12 State educational
				agencies, under which such a State educational agency may—
									(1)waive any
				statutory or regulatory requirement of any program under this Act (other than a
				requirement of this part) under which the Secretary awards funds to States on
				the basis of a formula, including such a requirement applicable to any local
				educational agency or school within the State, except those requirements
				relating to—
										(A)maintenance of
				effort;
										(B)comparability of
				services;
										(C)equitable
				participation of students and professional staff in private schools;
										(D)allocation or
				distribution of funds to local educational agencies, subject to paragraph
				(2);
										(E)serving eligible
				school attendance areas in rank order under section 1113(a)(3);
										(F)the selection of
				a school attendance area or school under subsections (a) and (b) of section
				1113, except that such a State educational agency may grant a waiver to allow a
				school attendance area or school to participate in activities under part A of
				title I if the percentage of children from low-income families in the school
				attendance area or who attend such school is not less than 10 percentage points
				below the lowest percentage of such children for any school attendance area or
				school in the State that meets the requirements of subsections (a) and (b) of
				section 1113;
										(G)use of Federal
				funds to supplement, not supplant, non-Federal funds;
										(H)applicable civil
				rights requirements; and
										(I)prohibitions
				regarding—
											(i)State aid
				described in section 9522;
											(ii)use of funds for
				religious worship or instruction described in section 9505; and
											(iii)uses of funds
				for activities described in section 9526;
											(2)use funds made
				available to the State for State-level activities under section 1004, paragraph
				(4) or (5) of section 1202(d), section 2113(a)(3), section 2412(a)(1),
				subsection (a)(1) (with the agreement of the chief executive officer of the
				State), (b)(2), or (c)(1) of section 4112, section 4202(c), or section 5112(b),
				to carry out the uses of funds under 1 or more of such sections, paragraphs, or
				subsections, or under part A of title I, except that any such funds so used
				shall not be subject to allocation or distribution requirements under such
				sections, paragraphs, subsections, or part;
									(3)allow local
				educational agencies in the State to use funds made available under section
				2121, 2412(a)(2)(A), 4112(b)(1), or 5112(a) to carry out the uses of funds
				under 1 or more of such sections or under part A of title I, except that any
				such funds so used shall not be subject to allocation or distribution
				requirements under such sections or part; and
									(4)require local
				educational agencies identified under subsection (b)(5)(C) to use funds in
				accordance with paragraph (3) in order to effectively implement the
				intervention described in subsection (b)(5)(D).
									(b)State
				applicationsTo be eligible to enter into a State student
				achievement contract under this part, a State educational agency shall submit
				an application to the Secretary at such time, in such manner, and containing
				such information as the Secretary may reasonably require. The application shall
				demonstrate that the State is in full compliance with all requirements of part
				A of title I, as such part was in effect on the day before the date of
				enactment of the State Student Achievement Contracts Act, relating to academic
				standards, assessments, and accountability, and shall include the
				following:
									(1)EvidenceEvidence
				that the proposed contract was reviewed by independent experts with knowledge
				and expertise in educational standards, assessments, and accountability.
									(2)StandardsA
				demonstration, consistent with section 1111(b)(1)(A), through a documented and
				validated standards-setting process, including an independent, external review,
				that the State academic content standards, State student academic achievement
				standards, and educational objectives under paragraph (12), are—
										(A)fully articulated
				and aligned across kindergarten through grade 12, and include college and
				career-ready standards for secondary school graduation, including aligned
				course-level outcomes, developed in consultation with the State agency
				responsible for higher education, institutions of higher education, and
				representatives of the business community; or
										(B)at least as
				rigorous as national or international education standards and objectives
				measuring long-term trends and student academic achievement standards and
				objectives.
										(3)Assessments
										(A)AssurancesAn
				assurance that the State will—
											(i)assess students
				in the subjects and grades described in section 1111(b)(3)(C)(v) and (vii),
				conduct such assessment annually, and comply with section 1111(b)(7);
											(ii)demonstrate to
				the Secretary that any assessment used by the State and conducted under
				subparagraph (A) meets the requirements of clauses (i) through (iv) and (vi)
				through (xv) of section 1111(b)(3)(C); and
											(iii)describe any
				other student academic assessments the State educational agency will use,
				consistent with section 1111(b)(4), as part of the State's accountability
				system described in paragraph (5).
											(B)InformationInformation
				demonstrating that the State is administering assessments that are aligned with
				the standards described in paragraph (2), or will administer such aligned
				assessments in the next school year.
										(4)DisaggregationAn
				assurance that—
										(A)the State will
				disaggregate data in the same manner as data are disaggregated under section
				1111(b)(2)(C)(v)(II); and
										(B)student
				performance data will be disaggregated in the same manner as data are
				disaggregated under section 1111(b)(3)(C)(xiii).
										(5)Accountability
				systemAn explanation of how the State will use the State’s
				authority described in subsection (a) to develop and implement—
										(A)statewide annual
				measurable objectives which shall—
											(i)be set separately
				for all assessments used by the State under paragraph (3);
											(ii)be the same for
				all schools and local educational agencies in the States;
											(iii)identify a
				single minimum percentage of students who are required to meet or exceed the
				proficient level on the academic assessments that applies separately to each
				group of students described in section 1111(b)(2)(C)(v)(II); and
											(iv)ensure that all
				students will meet or exceed the State’s proficient level of academic
				achievement on the State assessments within the State’s timeline described in
				paragraph (6).
											(B)a single,
				statewide accountability system consistent with the requirements of section
				1111(b)(2);
										(C)a comprehensive,
				uniform system for identifying schools and local educational agencies for
				intervention based on achievement towards meeting proficiency targets
				established under paragraph (6) for students and subgroups that are
				disaggregated under paragraph (4); and
										(D)a comprehensive,
				uniform system for providing intervention to schools and local educational
				agencies identified under subparagraph (C), including a specific description
				and explanation of—
											(i)specific
				interventions that will be provided to all schools and local educational
				agencies so identified—
												(I)which shall
				include providing options to students in schools so identified, including
				options regarding—
													(aa)supplemental
				educational services that will be provided consistent with 1116(e); or
													(bb)public school
				choice that will be provided consistent with section 1116(b)(1)(E); and
													(II)which may
				include—
													(aa)targeted
				intervention by the State or local educational agency;
													(bb)replacement of
				school personnel; and
													(cc)conversion of a
				public school into a public charter school;
													(ii)how the State or
				local educational agency will monitor local educational agency or school
				performance over time and impose more stringent measures on local educational
				agencies or schools, respectively, the longer local educational agencies or
				schools, respectively, do not make adequate yearly progress; and
											(iii)how the State
				will ensure that local educational agencies or schools that do not make
				adequate yearly progress for 5 consecutive school years undertake alternate
				governance arrangements.
											(6)Student
				proficiency targetsA demonstration and explanation of the State
				trajectory that is in place for all students to meet proficiency
				targets—
										(A)by the timelines
				established in sections 1111(b)(2)(E) and 1111(b)(2)(F); or
										(B)in not more than
				3 years and upon graduation from secondary school.
										(7)Teacher
				qualityAn assurance that the State has rigorous teacher quality
				standards, which may include State determined teacher effectiveness standards,
				that reflect clear and fair measures of teacher and principal performance based
				on demonstrated improvements in student academic achievement.
									(8)Data
				systemsA demonstration that the State educational agency has an
				effective data system capable of reporting classroom and school level
				data.
									(9)WaiversA
				list of any statutory or regulatory requirements that the State intends to
				waive for local educational agencies and schools within the State as part of
				the State student achievement contract and the process the State educational
				agency will use to evaluate and grant such waivers.
									(10)State
				approvalAn assurance that the proposed State student achievement
				contract was developed by the State educational agency in consultation with
				local educational agencies, teachers, principals, pupil services personnel,
				administrators (including administrators of programs described in parts A
				through H of title I), and parents, and was approved by not less than 1 of the
				following:
										(A)The Governor of
				the State.
										(B)The State
				legislature.
										(11)DurationA
				statement that the duration of the State student achievement contract shall be
				for a period of not more than 5 years.
									(12)Educational
				objectives planA plan, for the duration of the State student
				achievement contract, that describes the educational objectives the State
				educational agency plans to achieve, which objectives shall meet requirements
				similar to the requirements of clauses (i) through (v) of section
				1111(b)(2)(G).
									(13)Consolidated
				fundsA description of the funds the State educational agency
				intends to use in accordance with subsection (a)(2) and how the funds will be
				used.
									(14)State report
				cardAn assurance that the State will disseminate the
				information, including school and school district level information, required
				in section 6304 to all parents in the State.
									(c)States that
				plan To adopt more rigorous standards and assessments
									(1)In
				generalA State educational agency that does not meet the
				requirements of subsection (b)(2) or (3) may apply for and (subject to the
				limit on the number of States that may be approved under this part pursuant to
				subsection (a)) be granted waiver authority under paragraph (2) if the State
				educational agency—
										(A)meets the
				requirements of paragraph (1) and paragraphs (4) through (14) of subsection
				(b); and
										(B)includes a plan,
				satisfactory to the Secretary, to meet the requirements of subsection (b)(2) or
				(3).
										(2)WaiverA
				State educational agency described in paragraph (1) whose application is
				approved under this part is authorized to waive statutory and regulatory
				requirements applicable to local educational agencies and schools (other than
				any such requirement described in subparagraphs (A) through (I) of subsection
				(a)(1)) under the following programs:
										(A)Part A of title
				I, other than for sections 1111 and 1116.
										(B)Subpart 3 of part
				B, and parts C, D, and F, of title I.
										(C)Subparts 2 and 3
				of part A of title II.
										(D)Subpart 1 of part
				D of title II.
										(E)Part A of title
				III.
										(F)Subpart 1 of part
				A of title IV.
										(G)Part A of title
				V.
										(d)Approval of
				State student achievement contracts
									(1)In
				generalNot later than 90 days after the receipt of a State
				student achievement contract application submitted by the State educational
				agency, the Secretary shall—
										(A)receive
				recommendations from the peer review panel established in paragraph (2);
				and
										(B)approve the State
				student achievement contract or provide the State educational agency with a
				written explanation of the reasons the State student achievement contract fails
				to satisfy a purpose, goal, or a requirement of this part.
										(2)Peer-review
				processIn carrying out paragraph (1), the Secretary
				shall—
										(A)establish an
				independent peer review panel to evaluate, and make recommendations for
				approval or disapproval of, State student achievement contract applications;
				and
										(B)appoint
				individuals to the peer review panel who are—
											(i)knowledgeable of,
				and have expertise in, educational standards, assessments, and accountability;
				and
											(ii)representative
				of State educational agencies and organizations representing State agencies or
				Governors.
											(3)Disapproval of
				contractIf the Secretary disapproves a State’s student
				achievement contract application, then the State educational agency shall have
				60 days to resubmit a revised State student achievement contract. Subject to
				the 12 State educational agency limitation described in subsection (a), the
				Secretary shall approve the revised State student achievement contract within
				60 days of receipt of the revised contract or provide the State with a written
				determination that the revised State student achievement contract fails to
				satisfy a purpose, goal, or requirement of this part.
									(e)Amendment to
				achievement contract
									(1)In
				generalA State educational agency may submit to the Secretary
				amendments to the State student achievement contract, on an annual basis. The
				Secretary shall submit the amendments to the peer review panel.
									(2)Review of
				amendment
										(A)In
				generalNot later than 60 days after the receipt of a proposed
				State student achievement contract amendment submitted by a State educational
				agency, the Secretary shall receive recommendations from the peer review panel
				and approve the amendment or provide the State educational agency with a
				written determination that the amendment fails to satisfy a purpose, goal, or
				requirement of this part.
										(B)Treatment as
				approvedEach amendment for which the Secretary fails to take the
				action required in subparagraph (A) in the time period described in such
				subparagraph shall be considered approved.
										6304.Annual
				reports
								(a)In
				generalNot later than 1 year after the execution of a State
				student achievement contract under this part, and annually thereafter, each
				State educational agency executing such a contract shall disseminate widely to
				parents, the general public, and the Secretary, a report that includes a
				description, in an understandable manner, of how the State educational agency
				has used Federal funds under the contract to improve academic achievement,
				narrow the achievement gap, and improve educational opportunities for the
				disadvantaged. Each such report shall include—
									(1)information, in
				the aggregate, on student achievement at each proficiency target described in
				section 6303(b)(6) on the State academic assessments, disaggregated by race,
				ethnicity, gender, disability status, migrant status, English proficiency, and
				status as economically disadvantaged, except that such disaggregation shall not
				be required in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student;
									(2)information that
				provides a comparison between—
										(A)the actual
				achievement levels of each group of students described in section
				1111(b)(2)(C)(v); and
										(B)the State’s
				annual measurable objectives for each such group of students on each of the
				academic assessments described in the educational objectives plan described in
				section 6303(b)(12);
										(3)the percentage of
				students not tested (disaggregated by the same categories and subject to the
				same exception described in paragraph (1));
									(4)the graduation
				rates for secondary school students (disaggregated by the same categories and
				subject to the same exception described in paragraph (1));
									(5)information on
				the performance of local educational agencies in the State regarding student
				academic achievement, including schools not meeting proficiency targets
				described in section 6303(b)(6);
									(6)the professional
				qualifications of teachers in the State, and the percentage of classes in the
				State not taught by a teacher meeting State qualifications, in the aggregate
				and disaggregated by high-poverty compared to low-poverty schools which, for
				the purpose of this paragraph, means schools in the top quartile of poverty and
				the bottom quartile of poverty, respectively, in the State;
									(7)a description of
				improvement methods used to assist local educational agencies and schools in
				meeting the proficiency targets described in section 6303(b)(6); and
									(8)a description of
				the State’s accountability system described in section 6303(b)(5), including a
				description of the criteria by which the State evaluates school performance,
				and the criteria that the State has established to determine the progress of
				schools in meeting the goals established by the State.
									(b)Submission to
				CongressThe Secretary shall submit the reports received under
				subsection (a) to Congress, together with any other information the Secretary
				considers appropriate.
								6305.Performance
				review and early termination
								(a)ReviewFor
				each State having in effect a State student achievement contract under this
				part, the peer review panel established in section 6303(d)(2) shall carry out a
				review of the contract, after completion of the second school year of the
				contract, in order to—
									(1)determine whether
				the State has met the terms of the contract described in section 6303;
				and
									(2)make
				recommendations to the Secretary.
									(b)Early
				terminationAfter taking into consideration the recommendations
				received under subsection (a)(2) from the peer review panel and after providing
				a State educational agency with notice and an opportunity for a hearing, the
				Secretary shall—
									(1)terminate a State
				student achievement contract, before the contract expires, if the State does
				not, for 3 consecutive school years, meet the terms of the contract described
				in section 6303; or
									(2)withhold funds
				under this Act.
									6306.Evaluation
								(a)In
				generalThe Secretary shall enter into a contract, with an
				independent organization outside of the Department, for a 5-year, rigorous,
				scientifically valid, quantitative evaluation of this part.
								(b)ProcessThe
				evaluation under subsection (a) shall be conducted by an organization that is
				capable of designing and carrying out an independent evaluation that identifies
				the effects of activities carried out by State educational agencies and local
				educational agencies under this part on improving student academic
				achievement.
								(c)AnalysisThe
				evaluation under subsection (a) shall include an analysis of the
				following:
									(1)The
				implementation of activities assisted under this part and the impact of such
				implementation on increasing student academic achievement (particularly in
				schools with high concentrations of children living in poverty), relative to
				the goal of all students reaching the proficient level of academic achievement
				based on State academic assessments, challenging State academic content
				standards, and challenging State student academic achievement standards under
				section 6303.
									(2)Each
				participating State educational agency's method of identifying schools under
				6303(b)(5)(C), including—
										(A)the impact on
				schools, local educational agencies, and the State;
										(B)the number of
				schools and local educational agencies so identified; and
										(C)the changes in
				the identification of schools and local educational agencies as a result of
				such identification.
										(3)How schools,
				local educational agencies, and participating States educational agencies have
				used the flexibility under section 6303(a) and Federal, State, and local
				educational agency funds and resources to support schools and provide technical
				assistance to improve the academic achievement of students in low-performing
				schools, including the impact of the technical assistance on such academic
				achievement.
									(4)The extent to
				which interventions described in section 6303(b)(5)(D) are implemented by the
				participating State educational agencies and local educational agencies to
				improve the academic achievement of students in low-performing schools, and the
				effectiveness of the implementation of such interventions, including the
				following:
										(A)The number of
				schools and local educational agencies identified under section 6303(b)(5)(C)
				and how many years the schools or local educational agencies remain so
				identified.
										(B)The types of
				support provided by the State educational agency and local educational agency
				to schools and local educational agencies respectively, so identified, and the
				impact of such support on student academic achievement.
										(C)The
				implementation and impact of actions that are taken with regard to schools and
				local educational agencies under section 6303(b)(5)(D)(iii).
										(d)Reports
									(1)Interim
				reportNot later than 3 years after the date of enactment of the
				State Student Achievement Contracts Act, the Secretary shall transmit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and Labor of the House of Representatives, an interim
				report on the analysis conducted under this subsection.
									(2)Final
				reportNot later than 5 years after the date of enactment of the
				State Student Achievement Contracts Act, the Secretary shall transmit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and Labor of the House of Representatives, a final
				report on the analysis conducted under this
				subsection.
									.
				(b)Clerical
			 amendmentThe table of contents in section 2 of such Act (20
			 U.S.C. 6301 note) is amended—
				(1)by redesignating
			 the item relating to part C of title VI as the item relating to part D of title
			 VI;
				(2)by redesignating
			 the items relating to sections 6301 and 6302 as the items relating to sections
			 6401 and 6402, respectively; and
				(3)by inserting
			 after the item relating to section 6324 the following:
					
						
							Part C—State student achievement contracts
							Sec. 6301. Short title.
							Sec. 6302. Purpose.
							Sec. 6303. State student achievement contracts.
							Sec. 6304. Annual reports.
							Sec. 6305. Performance review and early
				termination.
							Sec. 6306.
				Evaluation.
						
						.
				
